DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 14 recites “a piston assembly separating the internal volume of the main body into a first chamber and a second chamber, the second chamber defined by at least portions of the outer surface of the tubular element, the inner surface of the main body, and a surface of the piston assembly, wherein the second chamber extends at least partially within the internal volume of the tubular element.”  The recited second chamber appears to correspond to chamber 128, 228, 328, 428, 528, 628, 728, 828, or 928 of the detailed specification and drawings.  116, 216, 316, 416, 616, 816 or 916 appear to correspond to the recited tubular element.  None of the disclosed second chambers appear to “extend at least partially within the internal volume of the tubular element”, nor is it clear how such an arrangement could be achieved.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (US# 2012/0205843).
Allen et al a suspension element including; a main body 14 having an internal volume; a tubular element 412 extending at least partially within the main body, wherein the main body and the tubular element each include a sidewall having an inner surface and an outer surface; a first piston assembly 441 separating the internal volume of the main body into a first chamber 472 and a second chamber 460, the second chamber defined by at least portions of the outer surface of the tubular element, the inner surface of the main body, and a surface of the first piston assembly; and a second piston assembly 474 including a side that is directly exposed to the first chamber, wherein the sidewall of the main body defines an aperture 448 therethrough that forms a portion of a flow path between the first chamber 472 and the second chamber 460.  Allen et al lack the piston assembly being configured to prevent direct fluid communication between the first chamber and the second chamber during at least one of an extension and a contraction of the tubular element in combination with an embodiment having the flow path extend through an aperture in the main body.  Note figures 6a-6b show an embodiment where the piston is configured to prevent direct fluid communication between the first fluid chamber and the second fluid chamber and [0114] appears to indicate that the bleed valves 444 are an additional feature useable with the other embodiments.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the bleed valves 444 of Allen such as shown in the other embodiments, should damping of small movements be deemed unnecessary or undesirable, thereby reducing manufacturing steps and associate cost of the piston. Also note MPEP 2144.04(II)(A).  
Regarding claim 2, the second piston assembly 474 is slidably coupled to the tubular element 412 via the tube 146.
Regarding claim 3, piston 441 is integral with the tubular element 412 and frictionally engages body 14 and therefore is considered to couple the elements.
Regarding claim 4, at least one flow control element 419 is disposed along the flow path between the first chamber and the second chamber.
Regarding claim 5, the first piston assembly 441 extends between the tubular element 412 and the inner surface of the main body 14.
Regarding claim 6, note cap 24.
Regarding claim 7, note barrier 418
Regarding claim 8, note aperture 79 in cap 24/474 which is in communication with the first 472 and second 460 (communication at least via tube 417) chambers.
Regarding claim 9, note flow control element (valves of valve block 474) integrated into the cap.
Regarding claim 10, flow control element 419 is coupled to the main body via tube 417.
Regarding claim 11, note elements 74 or 74 and 24 can be considered a manifold as broadly recited.
Regarding claim 13, chambers 472 and 460 contain oil. [0073].



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (US# 2012/0205843), as applied to claim 1 above, in view of Aymar (US# 7270222).
Allen et al disclose all the limitations of the instant claim with exception to the explicit disclosure of the manifold comprises a second tubular element, and wherein the sidewall of the main body is disposed at least partially within the second tubular element. Allen et al instead discloses external pipes (figure 10). Aymar discloses a similar device and further teaches incorporating bypass pipes 38 into tubular elements 43/40 surrounding a main body. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the bypass tube structure taught by Aymar, in the device of Allen et al to provide a compact structure and provide a degree of protection to the tubes.

Claim(s) 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (US# 2012/0205843) in view of Robertson (US# 2004/0004316).
Allen et al disclose a suspension element including; a main body 14 having an internal volume; a tubular element 412 extending at least partially within the main body, wherein the tubular element has an internal volume, and wherein the main body 14 and the tubular element 412 each include a sidewall having an inner surface and an outer surface; a piston assembly 441 separating the internal volume of the main body into a first chamber 472 and a second chamber 436 and 460, the second chamber defined by at least portions of the outer surface of the tubular element 412, the inner surface of the main body 14, and a surface of the piston assembly 441, wherein the second chamber 436/460 extends at least partially 436 within the internal volume of the tubular element 412; and at least one flow control element 419 and/or 474 disposed along a flow path between the first chamber 472 and the second chamber 436/460, wherein the sidewall of the main body defines an aperture 448 therethrough that forms a portion of the flow path.  Allen et al lack the piston assembly being configured to prevent direct fluid communication between the first chamber and the second chamber during at least one of an extension and a contraction of the tubular element in combination with an embodiment having the flow path extend through an aperture in the main body.  Note figures 6a-6b show an embodiment where the piston is configured to prevent direct fluid communication between the first fluid chamber and the second fluid chamber and [0114] appears to indicate that the bleed valves 444 are an additional feature useable with the other embodiments.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the bleed valves 444 of Allen such as shown in the other embodiments, should damping of small movements be deemed unnecessary or undesirable, thereby reducing manufacturing steps and associate cost of the piston. Also note MPEP 2144.04(II)(A).  Allen et al further lack the specific disclosure of a wheel end assembly; an upper support arm coupled to the wheel end assembly; a lower support arm coupled to the wheel end assembly; the suspension element being coupled to at least one of the upper support arm and the lower support arm.  Allen et al remain silent as to the details of the suspension attached to the element.   Robertson discloses a similar suspension element and further teach a wheel end assembly 6/34; an upper support arm 30a coupled to the wheel end assembly; a lower support arm (unlabeled, below and parallel to 30a in figure 3) coupled to the wheel end assembly.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize the suspension element of Allen et al in a suspension such as taught by Robertson as an obvious use of the device which allows off-road capabilities and increases the utility of the device.
Regarding claim 15, piston 441 is integral with the tubular element 412 and frictionally engages body 14 and therefore is considered to couple the elements.
Regarding claim 17, note cap 24.
Regarding claim 18, note flow control element 474 integrated into the cap.
Regarding claim 19, chambers 472 and 436/460 contain oil. [0073].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9944145. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader and anticipated by the patent claims.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10350956. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader and anticipated by the patent claims.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10974561. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader and anticipated by the patent claims.

Allowable Subject Matter
Claim 20 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK